Title: To James Madison from Thomas Auldjo, 22 September 1805 (Abstract)
From: Auldjo, Thomas
To: Madison, James


          § From Thomas Auldjo. 22 September 1805, Cowes. “I had the honor to write you 27th July last—since which time affairs have materially changed for the Worse in regard to the navigation in these parts of the Ships of the United States which are now detained & brought into port in considerable numbers. On the 23d. of July the Judge of the Admiralty passed Sentence on the Enoch—Capt Doen of which inclosed is copy & since that time no less than 7 Ships have been brought into the ports of my district of which I have sent regular accounts to the Minister in London thro’ the Consul at his desire. Of these ships 2 were immediately released on examination of the papers, 1 vizt the Eagle Capt Terry from Boston to Cherburgh with West India produce, has had Sentence passed on her this last week as on the other side & the other 4 remain under prosecution. Our harvest is nearly over & the Crops are estimated to be good—no new wheat at market—prices cannot be ascertained at present.”
          
            Adds in a postscript:
            Eagle—Terry—New York to Cherburgh
            133 hogsheads Sugar & 20 Bales Cotton Condemned with some trifling things besides Ship & remainder of the Cargo—restored.
          
        